Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites the limitation:
“said particles” in line 11 (as indicated by Applicant’s line numbers on the left side), which should be changed to ‘said charged particles” for consistency of the claim language. 
Same above issue is present in claim 15 line 1.
“them” in line 12 of claim 1 should be changed to “said charged particles” for clarity of the claim limitation. 
“said repeating using” in line 18 of claim 1 should be changed to “said repeating unit”.
“the grid” in line 3 of claim 6 should be changed to “the switchable grid”.
Claims 14 and 15 recite the limitation, “said walls” in the last lines of each of claim 14 and 15. The phrases should be changed to “said polymer walls” for consistency of the claim language.
Claims 2-5, 7-11, 13, 16-20 are objected as being dependent on objected base claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations:
“the path” in line 10 should be changed to “a path”
“the presence” in line 15
“said concentrated particles” 
Claim 3 recites the limitation, “the pitch” in line 2 of the claim.
Claim 6 recites the limitations, “the colour”.
Claim 7 recites the limitation, “the shape” in line 1 and “the opportunities” in line 2.
Claim 9 recites the limitation, “the preceding” in line 4.
Claim 10 recites the limitation, “the distance” in lines 1 and 2. It is unclear whether Applicant intends “the distance” as “centre-to-centre distance” mentioned in previous claims or not.
Claim 11 recites the limitation, “said substrates”.
Claim 12 recites the limitation, “the colour” in lines 2 and 3.
Claim 16 recites the limitation, “the colour of the locations” in line 3.
Claims 2, 4, 5, 8, 13-15, 17-20 are rejected as being dependent on rejected base claim 1.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s claimed invention regards an electrophoretic ink display with following features claimed in claim 1. 
A first extreme light state in which particles are maximally spread within said cell … and a second extreme light state in which said particles are maximally concentrated within the cell in locations (130, 133, 134) 
in said second light state a viewing face of said light attenuator has a visible pattern of attenuating areas abutting on transparent areas defined by the presence and absence respectively of said concentrated particles
wherein a repeating unit said visible pattern consists of an attenuating area and a transparent area, and wherein said repeating unit has a dimension between 0.3mm and 3cm, while the centre-to-centre distance of adjacent attenuating areas or the centre-to-centre distance of adjacent transparent areas is between 0.6mm and 6cm.
Examiner conducted search to find these limitations but could not find prior arts that would teach all the limitations discussed above. All the prior arts from the record teaches different states of electrophoretic display device but does not specifically teach that the pattern is visible for light attenuation using the display device and the dimension limitation as cited above.
Ohshima et al (PGPUB 2005/0012709 A1) 
Kimura et al (PGPUB 2014/0293399 A1)
Kishi et al (USPAT 6,639,580 B1)
Tamoto et al (PGPUB 2014/0307039 A1)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691